Citation Nr: 0112045	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted entitlement to service 
connection for ulcerative colitis and assigned a 30 percent 
evaluation effective June 6, 1998.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's ulcerative colitis is manifested primarily 
by diarrhea and abdominal pain; the veteran is not 
malnourished or anemic; the disability is productive of no 
more than moderately severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
veteran's claim was most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000, Pub. L. 106-475, 
114 Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  In addition, the RO has obtained the 
medical records pertinent to the veteran's claim and afforded 
the veteran a current VA examination.  In sum, there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

I. FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that any of the historical evidence in this case is 
of sufficient significance to warrant a specific discussion 
herein.  

A complete blood count done for Sakhawat Hussain, M.D., and 
dated in December 1997, reveals a red blood cell count of 
5.15 (expected range of 4.7-6.1) and hemoglobin of 16.5 
(expected range was 14-16).  

According to a January 1998 report of a colonoscopy with 
biopsies from Community Pathology, there were mild 
nonspecific subacute and chronic inflammation of the cecum, 
ascending colon, and proximal transverse colon; mild to 
moderate subacute inflammation and a few crypt abscesses of 
the distal transverse and descending colon; and severe acute 
and chronic inflammation of the proximal sigmoid colon, 
distal sigmoid colon, and rectum, with ulceration, mucin 
depletion, and crypt distortion consistent with inflammatory 
bowel disease (ulcerative colitis).  

A June 1998 complete blood count from M. S. D. Laboratories, 
Inc. showed a red blood cell count of 5.12 (expected range of 
4.7-6.1) and hemoglobin of 16 (normal range of 14-16).  

The veteran complained on VA examination in July 1998 of 
chronic, recurring diarrhea/cramps, approximately ten times a 
day, with a ten pound weight loss and bloody stools.  He said 
that he had been hospitalized four times since 1993.  The 
diagnosis was ulcerative colitis, chronic, active, with 
recurrent gastrointestinal bleeding, multiple 
hospitalizations and marked weight fluctuations with 
exacerbations.

The veteran was hospitalized in August 1998 with complaints 
of diarrhea, hematochezia, and lower abdominal pain due to 
exacerbation of his ulcerative colitis.  It was noted that he 
had not responded to conservative treatment with oral 
medications as an outpatient.  On examination, the abdomen 
was nondistended with positive bowel sounds, moderate 
tenderness, and no organomegaly.  There was gross blood in 
the stool.  A colonoscopy revealed mild ulcerative colitis in 
the distal part of the large bowel.  The diagnosis was 
ulcerative colitis exacerbation; and hematochezia.

According to a November 1998 letter from General Electric, 
the veteran's employer, the veteran was assigned to an area 
near a rest room for any needed breaks.

A November 1998 statement from Dr. Hussain reveals that he 
had treated the veteran since 1993 and that the veteran's 
inflammatory bowel disease had not gotten better with 
treatment.  According to a July 1999 statement from Dr. 
Hussain, the veteran's inflammatory bowel disease caused 
diarrhea and abdominal cramps, resulting in the veteran 
having to stay in bed for days and requiring continuous 
medical treatment.

On VA examination in August 1999, it was noted that the 
veteran was taking medication for his ulcerative colitis, 
including prednisone.  He had recently been laid off from his 
job with General Electric.  He said that his ulcerative 
colitis was fairly stable with some worsening over the 
previous five years.  He had lost 5 pounds over the past 
year.  He said that he had chronic fatigue but was able to 
walk 2 miles two times a week or ride a stationary bicycle a 
few times a week.  He complained of 6-8 soft to watery bowel 
movements a day with associated abdominal cramps.  It was 
noted that the veteran only saw blood with his "flares," 
which occurred approximately 1-2 times a year.  He was 
usually hospitalized when he had a flare-up, with the most 
recent episode in August 1998, at which time he also received 
a prednisone burst.  He had never required a blood 
transfusion.  He denied nausea, vomiting, diarrhea, or chest 
pain.  The veteran was 67 inches tall and weighed 160 pounds.  
His blood pressure was 120/80.  His abdomen was soft and 
nontender with hepatosplenomegaly.  The diagnoses were 
ulcerative colitis; inflammatory spondyloarthroscopy of the 
lumbar spine; chronic immuno-suppression secondary to 
inflammatory bowel disease; and chronic fatigue due to 
ulcerative colitis.

An August 1999 complete blood count from M. S. D. 
Laboratories, Inc. showed a red blood cell count of 5.54 
(expected range of 4.10-5.90) and hemoglobin of 17.3 (normal 
range of 12.5-17).

The veteran testified at a personal hearing at the RO in 
February 2000 that he had to go to the bathroom 10-20 times a 
day, that he had trouble with loss of weight, that he usually 
had to get up once an hour at night to go to the bathroom, 
and that he had abdominal pain and cramps.  

According to a February 2000 statement from Dr. Hussain, he 
saw the veteran six times from July to November 1998 and 
again in August 1999 for ulcerative colitis.  The disease was 
noted to be in acute exacerbation, including bleeding from 
the rectum, cramping, and 8-10 bowel movements a day.  
Treatment required high doses of prednisone with its inherent 
side effects.  Dr. Hussain noted that ulcerative colitis is a 
relentless, life-long condition with periods of exacerbations 
and remissions.  According to a March 2000 statement from Dr. 
Hussain, the veteran had all of the symptoms of ulcerative 
colitis as described in February 2000.  Dr. Hussain noted in 
June 2000 that the veteran had had a colonoscopy in May 2000.

The veteran was hospitalized at a VA hospital in June 2000 
with complaints of exacerbations of ulcerative colitis once a 
year, for which he usually received treatment from Trinity 
Hospital.  The veteran said that a May 2000 colonoscopy 
showed mild inflammation.  He complained of bloody stools for 
the previous three weeks.  He noted 9-10 bowel movements a 
day with drops of blood and occasional mixing of bright red 
blood in the stool; there was mucoid material in the stool, 
without melena or tenesmus.  He did not have any fever, 
chills, night sweats, rectal pain, nausea, or vomiting.  He 
had a good appetite and was able to eat a regular diet.  On 
physical examination, the veteran's abdomen was soft and 
nontender with normal active bowel sounds and no 
hepatosplenomegaly.  Laboratory tests showed a hemoglobin of 
16.  Ulcerative colitis was diagnosed.

According to a July 2000 statement from Stephen C. Whitmore, 
M.D., the veteran's weight fluctuated depending on how active 
his inflammatory bowel disease was and the medications he was 
taking for the condition.

According to a November 2000 statement from Dr. Hussain, the 
veteran had moderate to severe ulcerative colitis with a 
colon biopsy showing acute cryptitis.  The veteran was 
treated with medications, including prednisone.

The veteran testified at a video conference before the 
undersigned in November 2000 that he had to go to the 
bathroom at least 6 times a day, that he could lose up to 15 
pounds when he was sick, that he had difficulty holding any 
food in his stomach, that he had constant abdominal pain, 
that he missed a lot of work due to his ulcerative colitis, 
and that he had exacerbations approximately 3-6 months out of 
a year.  The veteran testified that he was working full-time 
in security at a high school.

II. ANALYSIS

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

The veteran is currently assigned a 30 percent evaluation for 
ulcerative colitis under Diagnostic Code 7323.  According to 
this code, a 30 percent evaluation is warranted for 
ulcerative colitis when there are moderately severe symptoms 
with frequent exacerbations.  A 60 percent evaluation 
requires severe symptoms with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.  A 100 percent evaluation requires pronounced 
symptoms resulting in marked malnutrition, anemia, and 
general debility, with serious complications such as a liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The medical evidence on file reveals that the veteran has had 
problems with ulcerative colitis over the years and has been 
hospitalized because of it on two occasions since December 
1997.  Despite taking medication for ulcerative colitis, the 
veteran complains of multiple bowel movements each day, 
diarrhea, stomach pain, weight loss, and blood in his stool.  
While severe ulcerative colitis was noted on a January 1998 
colonoscopy, his ulcerative colitis was noted to be mild on 
an August 1998 colonoscopy.  Dr. Hussain indicated that he 
had seen the veteran seven times between July 1998 and August 
1999, and only one time from November 1998 to August 1999.  
Dr. Hussain described the veteran's ulcerative colitis as 
moderate to severe in November 2000.  The medical evidence 
shows that the severe exacerbations of ulcerative colitis 
have been infrequent.  Additionally, there is no medical 
evidence of anemia.  While there are notations on file of 
weight loss, malnutrition has not been found.  Therefore, the 
Board finds that the disability picture for the veteran's 
service-connected ulcerative colitis does not more nearly 
approximate the criteria for a 60 percent evaluation than 
those for the currently assigned 30 percent evaluation.

Finally, the Board has also considered whether the veteran's 
claim should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).  Although he has been 
hospitalized on two occasions from December 1997 to November 
2000, the record does not show that the veteran has required 
frequent hospitalizations for the disability.  While he has 
to be near a bathroom at work, indicating that there is some 
interference with employment, he is working full-time for a 
high school and previously worked full-time for General 
Electric.  The manifestations of the disability are not 
unusual or exceptional.  In essence, there is no indication 
in the record that the average industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has determined that referral of the case for extra-schedular 
consideration is not in order at this time.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for ulcerative colitis is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

